Case 3:19-cr-00299-S Document10 Filed 09/09/20 Pageiof1i PagelD 45

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
v. ; CRIMINAL NO, 3:19-CR-299-S
NICHOLAS JOSEPH ROTUNDO (1)

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge [ECF No. 9], in
accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the
Findings and Conclusions of the Magistrate Judge are correct, and they are accepted as the
Findings and Conclusions of the Court.

The Court hereby amends the special conditions of supervised release to permit Defendant
Nicholas Joseph Rotundo computer access for educational purposes, with the computer monitoring
conditions previously ordered remaining in full force and effect.

SO ORDERED.

SIGNED September , 2020.

 

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
